                                                                                         FILED
                                                                                2019 Feb-15 PM 03:59
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       WESTERN DIVISION


MONICA DELANE HARRIS,                     }
                                          }
      Plaintiff,                          }
                                          }
v.                                        }   Case No.: 7:17-cv-01025-MHH
                                          }
NANCY BERRYHILL,                          }
Acting Commissioner of the                }
Social Security Administration,           }
                                          }
      Defendant.                          }


                          MEMORANDUM OPINION

      Pursuant to 42 U.S.C. §§ 405(g) and 1383(c), plaintiff Monica Delane Harris

seeks judicial review of a final adverse decision of the Commissioner of Social

Security. The Commissioner denied Ms. Harris’s claims for a period of disability

and disability insurance benefits. After careful review, the Court remands this

matter for additional administrative proceedings.

I.    PROCEDURAL HISTORY

      In November of 2014, Ms. Harris applied for disability insurance benefits.

(Doc. 7-3, p. 16); (see Doc. 7-4, p. 17 (Box 7 – indicating disability insurance

benefits claim and Box 11 – indicating date of application); see also Doc. 7-6, p. 2

(Application Summary)). Ms. Harris alleges that her disability began on May 16,
2014. (Doc. 7-6, p. 2; Doc. 7-4, p. 17 (Box 11)). The Commissioner denied Ms.

Harris’s claim in March of 2015. (Doc. 7-3, p. 16; Doc. 7-5, p. 8). 1

       Ms. Harris requested a hearing before an Administrative Law Judge (ALJ).

(Doc. 7-3, p. 12). On July 18, 2016, the ALJ held a hearing in Birmingham,

Alabama.      (Doc. 7-3, p. 33).        The ALJ issued an unfavorable decision on

September 13, 2016. (Doc. 7-3, pp. 13-15, 28). On May 24, 2017, the Appeals

Council declined Ms. Harris’s request for review (Doc. 7-3, p. 2), making the

Commissioner’s decision final for this Court’s judicial review. See 42 U.S.C. §§

405(g) and 1383(c).

II.    STANDARD OF REVIEW

       The scope of review in this matter is limited. “When, as in this case, the

ALJ denies benefits and the Appeals Council denies review,” the Court “review[s]

the ALJ’s ‘factual findings with deference’ and [his] ‘legal conclusions with close

scrutiny.’” Riggs v. Comm’r of Soc. Sec., 522 Fed. Appx. 509, 510-11 (11th Cir.

2013) (quoting Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001)).

       The Court must determine whether there is substantial evidence in the record

to support the ALJ’s factual findings.             “Substantial evidence is more than a


1
 The Court notes that the Application Summary indicates that in November 2014, Ms. Harris
applied for supplemental security income, not disability insurance benefits. (Doc. 7-6, p. 2).
Based on other materials in the record, including the ALJ’s decision (Doc. 7-3, pp. 13-28), Ms.
Harris’s brief (Doc. 9, p. 1), and the Disability Determination Explanation (Doc. 7-4), the Court
believes that the identification of Ms. Harris’s claim on the Application Summary is incorrect
and understands that Ms. Harris applied for disability insurance benefits.


                                               2
scintilla and is such relevant evidence as a reasonable person would accept as

adequate to support a conclusion.” Crawford v. Comm’r of Soc. Sec., 363 F.3d

1155, 1158 (11th Cir. 2004). In evaluating the administrative record, the Court

may not “decide the facts anew, reweigh the evidence,” or substitute its judgment

for that of the ALJ. Winschel v. Comm’r of Soc. Sec. Admin., 631 F.3d 1176, 1178

(11th Cir. 2011) (internal quotation marks omitted).         If substantial evidence

supports the ALJ’s factual findings, then the Court “must affirm even if the

evidence preponderates against the Commissioner’s findings.”             Costigan v.

Comm’r, Soc. Sec. Admin., 603 Fed. Appx. 783, 786 (11th Cir. 2015) (citing

Crawford, 363 F.3d at 1158).

       With respect to the ALJ’s legal conclusions, the Court must determine

whether the ALJ applied the correct legal standards. If the Court finds an error in

the ALJ’s application of the law, or if the Court finds that the ALJ failed to provide

sufficient reasoning to demonstrate that the ALJ conducted a proper legal analysis,

then the Court must reverse the ALJ’s decision. Cornelius v. Sullivan, 936 F.2d

1143, 1145-46 (11th Cir. 1991).

III.   SUMMARY OF THE ALJ’S DECISION

       To determine whether a claimant has proven that she is disabled, an ALJ

follows a five-step sequential evaluation process. The ALJ considers:

       (1) whether the claimant is currently engaged in substantial gainful
       activity; (2) whether the claimant has a severe impairment or

                                          3
      combination of impairments; (3) whether the impairment meets or
      equals the severity of the specified impairments in the Listing of
      Impairments; (4) based on a residual functional capacity (“RFC”)
      assessment, whether the claimant can perform any of his or her past
      relevant work despite the impairment; and (5) whether there are
      significant numbers of jobs in the national economy that the claimant
      can perform given the claimant’s RFC, age, education, and work
      experience.
Winschel, 631 F.3d at 1178.

      In this case, the ALJ found that the Ms. Harris met the insured status

requirements of the Social Security Act through December 31, 2018. (Doc. 7-3, p.

18). The ALJ determined that Ms. Harris had not engaged in substantial gainful

activity since May 16, 2014, the alleged onset date. (Doc. 7-3, p. 18).

      The ALJ concluded that Ms. Harris suffers from the severe impairment of

degenerative disc disease of the lumbar spine status post diskectomy. (Doc. 7-3, p.

18). The ALJ determined Ms. Harris has the following non-severe impairments:

complex regional pain syndrome, essential hypertension, vertigo, obesity, and

anxiety. (Doc. 7-3, pp. 18-20). Based on a review of the medical evidence, the

ALJ concluded that Ms. Harris does not have an impairment or a combination of

impairments that meets or medically equals the severity of any listed impairments

in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Doc. 7-3, p. 21).

      In light of Ms. Harris’s impairments, the ALJ evaluated Ms. Harris’s

residual functional capacity. The ALJ determined that Ms. Harris has the RFC to

perform:


                                         4
      Sedentary work . . . limited to unskilled work not involving complex
      instructions or procedures. The claimant cannot climb ladders, ropes
      or scaffolds, or work at unprotected heights or around hazardous
      machinery. The claimant can occasionally climb ramps or stairs,
      stoop, crawl, crouch and kneel. Lastly, the claimant can tolerate
      frequent interaction with coworkers, supervisors and the general
      public.

(Doc. 7-3, p. 21)

      Based on this RFC, the ALJ concluded that Ms. Harris cannot perform her

past relevant job as a food service worker. (Doc. 7-3, p. 26). Relying upon

testimony from a vocational expert, the ALJ found that other jobs existed in the

national economy that Ms. Harris could do, including optical goods assembler,

wire wrapper, and stuffer.     (Doc. 7-3, pp. 27, 49).        Accordingly, the ALJ

determined that Ms. Harris was not under a disability within the meaning of the

Social Security Act at any time from May 16, 2014, the alleged onset date, through

November 18, 2014, the date of the decision. (Doc. 7-3, p. 28).

IV.   ANALYSIS

      On appeal, Ms. Harris maintains that the ALJ improperly evaluated her

credibility under the Eleventh Circuit pain standard and disregarded the side effects

of her pain medication.     (Doc. 9, pp. 7-11).     After considering the parties’

arguments and examining the record, the Court finds that the record does not

contain substantial evidence to support the ALJ’s decision.




                                         5
      To establish disability based on testimony about subjective pain, a claimant

must provide “(1) evidence of an underlying medical condition and either (2)

objective medical evidence that confirms the severity of the alleged pain arising

from that condition or (3) that the objectively determined medical condition is of

such a severity that it can be reasonably expected to give rise to the alleged pain.”

Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991).

      In determining the existence of a disability, “[a] claimant’s subjective

testimony supported by medical evidence that satisfies the pain standard is itself

sufficient to support a finding of disability.” Foote v. Chater, 67 F.3d 1553, 1561

(11th Cir. 1995) (quoting Holt, 921 F.2d at 1223). If an ALJ finds that the

claimant’s testimony is not credible, then the ALJ must explain the reason for

discrediting that testimony. Moore v. Barnhart, 405 F.3d 1208, 1212 n.4 (11th Cir.

2005) (requiring “explicit articulation of the reasons justifying a decision to

discredit a claimant’s subjective pain testimony”) (internal citation omitted); Holt,

921 F.2d at 1223 (“Failure to articulate the reasons for discrediting subjective pain

testimony requires, as a matter of law, that the testimony be accepted as true.”).

      Social   Security    Regulation    16-3p    governs    an   ALJ’s    credibility

determination. That regulation provides:

      [W]e recognize that some individuals may experience symptoms
      differently and may be limited by symptoms to a greater or lesser
      extent than other individuals with the same medical impairments, the
      same objective medical evidence, and the same non-medical evidence.

                                           6
       In considering the intensity, persistence, and limiting effects of an
       individual’s symptoms, we examine the entire case record, including
       the objective medical evidence; an individual’s statements about the
       intensity, persistence, and limiting effects of symptoms; statements
       and other information provided by medical sources and other persons;
       and any other relevant evidence in the individual’s case record.

SSR 16-3p, 2016 WL 1119029, at *4.             Additionally, “[w]hen evaluating a

claimant’s subjective symptoms,” an ALJ must consider the following factors:

       (i) the claimant’s ‘daily activities; (ii) the location, duration,
       frequency, and intensity of the [claimant’s] pain or other symptoms;
       (iii) [p]recipitating and aggravating factors; (iv) the type, dosage,
       effectiveness, and side effects of any medication the [claimant took]
       to alleviate pain or other symptoms; (v) treatment, other than
       medication, [the claimant] received for relief . . . of pain or other
       symptoms; and (vi) any measures the claimant personally used to
       relieve pain or other symptoms.’

Leiter v. Comm’r of Soc. Sec., 377 Fed. Appx. 944, 947 (11th Cir. 2010) (quoting

20 C.F.R. § 404.1529(c)(3)).

       Ms. Harris testified that she has experienced pain and other disabling

symptoms before and after her back surgery in June 2014. (Doc. 7-3, p. 45). Ms.

Harris stated that she experiences a 9 out of 10 pain level at least twice a week, but

her pain is usually at a level of 6 or 7 when she uses pain medication. (Doc. 7-3, p.

45).

       Ms. Harris testified that she was taking Nucynta, Lyrica, and Ultram to

manage pain. (Doc. 7-3, p. 46). Ms. Harris testified that because Nucynta makes

her drowsy, she usually lies down usually for 30 minutes after the medication takes



                                          7
effect. (Doc. 7-3, p. 46). Ms. Harris indicated that she takes Nucynta two to three

times daily. (Doc. 7-3, p. 46).

      The ALJ concluded that Ms. Harris’s impairments meet the first part of the

pain standard but not the second part. The ALJ found:

      [T]he claimant’s medically determinable impairments could
      reasonably be expected to cause the alleged symptoms; however, the
      claimant’s statements concerning the intensity, persistence and
      limiting effects of these symptoms are not entirely consistent with the
      medical evidence and other evidence.

(Doc. 7-3, p. 22). The ALJ determined that Ms. Harris’s subjective testimony was

inconsistent with the objective medical evidence, and her daily activities

diminished the credibility of her testimony concerning subjective pain. (Doc. 7-3,

p. 25). The Court analyzes each category of evidence in turn.

      A. Objective Medical Evidence

      The ALJ found that the objective medical evidence sometimes conflicted

with Ms. Harris’s description of her symptoms. (Doc. 7-3, p. 25). An ALJ may

use objective medical evidence to discredit a claimant’s pain testimony. 20 C.F.R.

§ 404.1529(c)(2) (objective medical evidence can be “a useful indicator to assist us

in making reasonable conclusions about the intensity and persistence of [the

claimant’s] symptoms and the effect those symptoms, such as pain, may have on

[her] ability to work”). But an ALJ may not “reject [a claimant’s] statements about

the intensity and persistence of [] pain or other symptoms or about the effect []



                                         8
symptoms have on [the claimant’s] ability to work solely because the available

objective medical evidence does not substantiate [the claimant’s] statements.” 20

C.F.R. § 404.1529(c)(2).

      The ALJ explained why he found that the objective medical evidence

conflicted with Ms. Harris’s pain testimony:

      After reviewing the evidentiary record in its entirety, the
      administrative law judge finds no reasons why the claimant would be
      unable to perform work within the scope of her residual capacity, as it
      has been defined herein. As stated earlier in the decision, the claimant
      presented to the consultative examination and to the hearing with a
      cane. However, Dr. Summerlin clearly stated that not only was the
      claimant not using the cane properly, the cane had not been prescribed
      to her by any physician. Although the claimant presented to Dr.
      Summerlin with an antalgic gait and a cane, her gait was perfectly
      normal and she was not using any assistive device when she was
      evaluated by Dr. Laubenthal just two days earlier (Exhibit 8F). The
      administrative law judge acknowledges the claimant did have a
      herniated disc causing impingement on the L5 nerve root prior to her
      discectomy in June 2014; however, three independent MRIs of her
      lumbar spine obtained after her surgery all showed no evidence of any
      recurrent or residual disc herniation or evidence of nerve root
      impingement at the L4/L5 level. A moderate disc protrusion was
      noted at the L1/L2 level, although there was no evidence of nerve root
      impingement and Dr. Givhan clearly indicated that this was not the
      cause of any of the claimant’s symptoms.

      The evidentiary record in this case simply fails to support the
      claimant’s alleged limitations regarding her left lower extremity. A
      nerve conduction study obtained in February 2015 revealed no
      evidence whatsoever of peripheral neuropathy, and only evidence
      ‘most compatible’ with radiculopathy (Exhibit 20F). Subsequent
      treatment records from Dr. Graham also document the presence of
      normal sensation throughout all extremities and normal or almost
      normal muscle strength in both her upper and lower extremities
      (Exhibit 17F). Not only do the overwhelming majority of the

                                         9
      claimant’s treatment records document essentially normal physical
      examinations, treatment notes from Dr. Barr indicate that the claimant
      gave ‘questionable effort’ during muscle strength testing in March
      2015 (Exhibit 13F).

      In sum, the claimant’s testimony and other allegations of pain and
      functional restrictions are inconsistent with the objective medical
      evidence. The record does not contain objective signs and findings
      that could reasonably be expected to produce the degree and intensity
      of pain and limitations alleged. There are no diagnostic studies to
      show abnormalities that could be expected to produce such severe
      symptoms. The physical findings in the record do not establish the
      existence of neurological deficits, significant weight loss, muscle
      atrophy, or other observable signs often indicative of protracted pain
      of the intensity, frequency, and severity alleged.

(Doc. 7-3, p. 25). Based on this Court’s review of the medical record, the ALJ has

overlooked several records indicating that Ms. Harris’s unresolved symptoms post-

surgery may cause the pain that Ms. Harris reported.

      On May 18, 2014, Ms. Harris visited DCH Regional Medical Center’s

Emergency Department in Tuscaloosa, Alabama and complained of back and left

hip pain. (Doc. 7-8, p. 13). Ms. Harris indicated that her back pain had begun

about one week earlier. (Doc. 7-8, p. 13). Ms. Harris did not know what caused

this pain, but she recalled doing some heaving lifting which required her to twist

her back. (Doc. 7-8, p. 13).

      Ms. Harris reported a pain level of 9 out of 10. (Doc. 7-8, p. 7). Ms. Harris

described her pain as “shock” pain—an intensity different from what she had

experienced with back strains. (Doc. 7-8, p. 13). Ms. Harris received several



                                        10
medications to treat her acute pain including orphenadrine, ketorolac, and

morphine. (Doc. 7-8, p. 11). Ms. Harris received a prescription for 7.5mg Norco

upon discharge. (Doc. 7-8, p. 12).

      Ms. Harris continued to receive treatment for her back pain. On May 30,

2014, Dr. Spruill gave Ms. Harris an epidural steroid injection in the left L4-L5

back area. (Doc. 7-8, p. 24). On June 5, 2014, Ms. Harris went to Dr. Givhan for a

surgical evaluation. (Doc. 7-8, p. 60). Dr. Givhan’s assessment of Ms. Harris

included these observations:

      severe lumbar radiculopathy secondary to a large free fragment disc
      herniation to the left at L4-5, causing severe neural impingement. The
      patient has been treated conservatively over a long period of time and
      has a partial foot drop. Based on this, we think that surgical
      intervention is indicated. We have discussed the risks versus benefits
      of left L4-5 microdiscectomy. These include . . . bleeding, infection,
      anesthetic risk, injury to the existing nerve root, continued pain,
      recurrent disc herniation, continued weakness, and possibility of
      complete foot drop on the left.

(Doc. 7-8, p. 60).

      On June 13, 2014, Dr. Givhan performed a L4-L5 diskectomy on Ms.

Harris’s back. (Doc. 7-8, p. 48). Following that surgery, Dr. Givhan noted on July

8, 2014, that Ms. Harris “is improving with regard to her pain, but . . . had a large

herniated disc to the left at L5-S1 with severe neural impingement and still has to

have symptom resolution.” (Doc. 7-8, p. 59). At Dr. Givhan’s direction, Ms.

Harris attended physical therapy on July 14, 2014, at the Tuscaloosa Rehabilitation



                                         11
and Hand Center. (Doc. 7-8, p. 65). At the appointment, Ms. Harris reported no

leg pain, but Ms. Harris described other symptoms including “left lower leg and

foot numbness and weakness as well as continued [lower back pain] . . . . left leg

tingling and [lower back pain] increas[ing] with walking.” (Doc. 7-8, p. 65). Ms.

Harris attended at least three more physical therapy sessions in July of 2014. (Doc.

7-8, p. 85-90). Thus, Ms. Harris required additional treatment for pain after her

surgery.

       Ms. Harris returned to Dr. Givhan on July 29, 2014. (Doc. 7-8, p. 58). Ms.

Harris reported “still having some significant radicular symptoms.” (Doc. 7-8, p.

58).   Dr. Givhan indicated that a “nerve injury related to her massive disc

herniation” could cause some of Ms. Harris’s symptoms. Dr. Givhan ordered an

MRI to explore the source of Ms. Harris’s continued pain and to rule out recurrent

disc herniation. The ALJ did not address this visit in his analysis of the objective

medical evidence.

       Thus, the ALJ relied upon Dr. Givhan’s July 8, 2014 note which reflected

improvement in Ms. Harris’s pain, but the ALJ did not mention a note later in the

same month that supports Ms. Harris’s pain testimony. See Iheanacho v. Berryhill,

No. 6:17-CV-0910-MHH, 2018 WL 4680173, at *6 (N.D. Ala. Sept. 28, 2018)

(ALJ may not take a “snapshot” of notes that show immediate improvement and




                                        12
then disregard notes that show the pain returning) (citing Robinson v. Colvin, No.

5:12-cv-1954-AKK, 2014 WL 2214294, at *5 (N.D. Ala. May 28, 2014)).

      Dr. Bankston performed an MRI of Ms. Harris’s spine on August 4, 2014.

(Doc. 7-8, p. 62). Dr. Bankston reported a “mild to moderate diffuse disc bulge

with mild facet degenerative change[,]” but he did not see evidence of a recurrent

or residual disc herniation. (Doc. 7-8, pp. 62-63). On August 5, 2014, Ms. Harris

returned to Dr. Givhan. (Doc. 7-8, p. 57). Dr. Givhan reported that the MRI scan

did not “show any recurrent or residual disc herniation of the nerve root.” (Doc. 7-

8, p. 57). Dr. Givhan stated that “[t]here certainly is a chance that [Ms. Harris] has

some long-standing nerve damage which . . . is playing a role in her symptoms at

this point.” (Doc. 7-8, p. 57). Dr. Givhan indicated that Ms. Harris should

continue her therapy and “hope the nerve spontaneously heals itself.” (Doc. 7-8, p.

57). Dr. Givhan explained to Ms. Harris that her partial foot drop and numbness

might be permanent. (Doc. 7-8, p. 57). Although the ALJ reported that the MRI

did not show recurrent disc herniation, the ALJ did not discuss Dr. Givhan’s

concerns about potential nerve damage.

      As the ALJ indicated, the next record of treatment is dated nearly six months

after Ms. Harris’s August 2014 visit with Dr. Givhan. 2 Ms. Harris visited DCH



2
 There is no indication that Ms. Harris stopped taking her pain medication during those six
months. See Somogy v. Comm’r of Soc. Sec., 366 Fed. Appx. 56, 64 (11th Cir. 2010) (“[T]he


                                            13
Regional Medical Center on January 20, 2015, after falling. She reported severe

back pain. (Doc. 7-9, p. 78).           On January 29, 2015, Ms. Harris’s primary care

physician, Dr. Laubenthal, examined her for “numbness in [her] lower leg and feet

swelling.”     (Doc. 7-8, pp. 91, 94).           Ms. Harris reported that she had been

experiencing the numbness for eight months, and she stated that “[t]he problem has

been progressively worsening.” (Doc. 7-8, p. 94). Dr. Laubenthal noted that Ms.

Harris walked normally, exhibited a reduced sensation to touch in foot and ankle,

and stood without difficulty. (Doc. 7-8, p. 96). According to Dr. Laubenthal’s

diagnosis, Ms. Harris was experiencing paresthesia and neuropathy in her left foot

and radiculopathy in her back. (Doc. 7-8, p. 96).

       On January 31, 2015, Dr. Summerlin, a consultative radiologist, examined

Ms. Harris. (Doc. 7-9, pp. 3, 8). Dr. Summerlin noted that Ms. Harris’s walking

was moderately antalgic. (Doc. 7-9, p. 5). 3 Dr. Summerlin reported that Ms.

Harris carried an unprescribed cane in her left hand. (Doc. 7-9, p. 5). The absence

of a prescription does not mean that Ms. Harris’s use of a cane is unnecessary. See

Iheanacho, 2018 WL 4680173, at *4 n.2 (citing Davis v. Berryhill, No. 2:15-cv-

1429-KOB, 2017 WL 1074451, at *9 (N.D. Ala. Mar. 20, 2017) (“[T]he lack of

credibility of [the claimant]’s complaints of disabling pain are bolstered by evidence that she . . .
was prescribed numerous medications.”).
3
  Merriam-Webster’s Medical Dictionary defines antalgic as: “marked by or being an unnatural
position or movement assumed by someone to minimize or alleviate pain or discomfort (as in the
leg or back).” Antalgic, MERRIAM-WEBSTER ONLINE MEDICAL DICTIONARY,
https://www.merriam-webster.com/medical/antalgic (last visited Jan.16, 2019).


                                                 14
prescription does not necessarily indicate that a claimant does not require such a

device.”)).

      Dr. Summerlin diagnosed Ms. Harris with “possible peripheral nerve injury

with weakness in the left lower extremity.”         (Doc. 7-9, p. 7).     This record

undermines the ALJ’s finding that Ms. Harris does not have peripheral neuropathy

because “there is no such diagnosis within the evidentiary record from an

acceptable medical source.”       (Doc. 7-3, p. 19).      The ALJ discounted Dr.

Summerlin’s pain-related diagnosis and focused instead on Dr. Summerlin’s

functional assessment of Ms. Harris’s ability to stand, walk, sit, and lift. (Doc. 7-3,

p. 23).

      Dr. Summerlin observed that Ms. Harris showed “consistent pain behavior”

by “shift[ing] positions several times during the course of the 15 minute interview

and subsequent 10 minute examination.” (Doc. 7-9, p. 4). The ALJ did not

acknowledge this evidence. (Doc. 7-3, p. 23).

      In February and March of 2015, Ms. Harris sought treatment from Dr. Barr,

a neurologist. (Doc. 7-9, pp. 30-31, 393). On February 25, 2015, Dr. Barr noted

that Ms. Harris’s EMG showed an “irritated nerve in her back [that] could be left

over from last year.” (Doc. 7-9, p. 31). Dr. Barr indicated that Ms. Harris showed

“questionable effort” when he tested her left foot motor strength on March 30,

2015. (Doc. 7-9, p. 36). The ALJ relied on Dr. Barr’s observation about Ms.



                                          15
Harris’s strength testing effort in his decision, but did not discuss Dr. Barr’s

opinion about nerve irritation in Ms. Harris’s back. (Doc. 7-3, p. 25).

       Dr. Barr diagnosed Ms. Harris with “a complex regional pain syndrome in

the left leg secondary to her lumbar radiculopathy syndrome.” (Doc. 7-9, p. 36).

The ALJ classified Ms. Harris’s complex regional pain syndrome as a non-severe

impairment. (Doc. 7-3, pp. 18, 19).

       Ms. Harris returned to Dr. Barr on March 30, 2015. (Doc. 7-9, pp. 35, 38).

Dr. Barr indicated that Ms. Harris’s nerve “[was] not healing well,” and her pain

was not improving; epidural blocks did not help. (Doc. 7-9, p. 35). Dr. Barr noted

that   Duloxetine   was    not   easing   Ms.   Harris’s   pain,   and    Gabapentin

“makes her sleepy if she takes higher than the dose she is on now.” (Doc. 7-9, p.

35). Dr. Barr recommended that Ms. Harris switch from Gabapentin to Lyrica

because Lyrica “sometimes has fewer sedating side effects.” (Doc. 7-9, p. 36).

The ALJ did not address Dr. Barr’s March 30, 2015 notes in his decision.

       In 2015, Ms. Harris continued to see Dr. Laubenthal and Dr. Graham, a

spine and pain specialist. (Doc. 7-9, pp. 67-72; Doc. 7-9, pp. 99-105). Dr. Barr

referred Ms. Harris to Dr. Graham. (Doc. 7-9, 95). In July of 2015, Ms. Hester, a

certified registered nurse practitioner who works with Dr. Graham, described Ms.

Harris’s pain level as 7 out of 10 with medications. (Doc. 7-9, p. 102, 105). Ms.




                                          16
Harris indicated that prolonged standing, sitting, walking, and bending aggravated

her back pain and that medications and rest alleviated it. (Doc. 7-9, p. 102).

      In November of 2015, Ms. Harris visited Ms. Hester and reported a pain

level of 6 out of 10 with medications. (Doc. 7-9, p. 99). Ms. Hester noted that Ms.

Harris “continues to describe her [lower back pain] as a constant ache that radiates

to bilateral hips and into [her left] leg.” (Doc. 7-9, p. 99). Ms. Harris indicated

that prolonged standing, sitting, walking, and bending aggravated her back pain

and that medications and rest alleviated it. (Doc. 7-9, p. 99).

      In March of 2016, Ms. Harris visited Dr. Graham and described her pain

level as 7 out of 10 with medications. (Doc. 7-9, p. 95). Ms. Harris reported that

prolonged standing, sitting, walking, bending aggravated her pain and that

medications and rest alleviated it. (Doc. 7-9, p. 95). Ms. Harris also indicated to

Dr. Graham that she would become sleepy after taking Nucynta. (Doc. 7-9, p. 95).

Dr. Graham decreased Ms. Harris’s dosage from 75 mg to 50 mg. (Doc. 7-9, p.

98). Ms. Harris’s report about the negative side effects she experiences from

taking Nucynta is consistent with her hearing testimony.

      As detailed above, the ALJ did not discuss or credit the many treatment

records that corroborate Ms. Harris’s subjective reports of pain. See Swindle v.

Sullivan, 914 F.2d 222, 225 (11th Cir. 1990) (“In determining whether substantial

evidence exists, we must view the record as a whole, taking into account evidence



                                          17
favorable as well as unfavorable to the Secretary’s decision.”) (quoting Chester v.

Bowen, 792 F.2d 129, 131 (11th Cir. 1986)). Therefore, the ALJ’s reliance upon

the absence of objective evidence does not support his credibility determination.

      B. Daily Activities

      In discrediting Ms. Harris’s subjective pain testimony, the ALJ also relied

upon Ms. Harris’s report of her daily activities. (Doc. 7-3, p. 25). “An ALJ may

not rely on a claimant’s daily activities alone in making a disability determination.”

Hill v. Comm’r of SSA, No. 2:14-cv-01322-SGC, 2015 WL 5559758, at *5 (N.D.

Ala. Sept. 18, 2015) (citing Lewis v. Callahan, 125 F.3d 1436, 1441 (11th Cir.

1997) ); see also Sparks v. Colvin, No. 2:12-cv-02092-LSC, 2013 WL 2635263, at

*5 (N.D. Ala. June 10, 2013) (“The ALJ cannot use daily activities alone to

determine whether a claimant is disabled.”). Procedurally then, this Court may not

affirm the ALJ’s decision solely on the basis of his evaluation of Ms. Harris’s daily

activities. Moreover, substantial evidence does not support the ALJ’s finding that

Ms. Harris’s daily activities diminish her credibility.

      An ALJ may consider a claimant’s daily activities when reaching a

conclusion regarding credibility. See 20 C.F.R. §§ 404.1529(c)(3) (listing “daily

activities” as a relevant factor to consider in evaluating a claimant’s subjective pain

testimony). The ALJ described Ms. Harris’s daily activities as follows:

      Despite her impairments, the claimant readies her children for school,
      prepares simple meals, watches TV, performs routine household

                                          18
      chores, helps her children with their homework, cares for her own
      personal needs with minimal assistance, drives a vehicle, visits with
      her family, shops for her household needs, attends her children’s
      sporting events and handles her own financial affairs (Exhibits 6E and
      7E).

(Doc. 7-3, p. 25). The ALJ characterized these daily activities as “essentially

normal” and consistent with his RFC finding of non-skilled sedentary work. (Doc.

7-3, p. 25).

      When examining daily activities, an ALJ must consider the record as a

whole. See Parker v. Bowen, 793 F.2d 1177, 1180 (11th Cir. 1986) (Appeals

Council erred in finding that claimant’s “daily activities . . . have not been

significantly affected” when the Appeals Council “ignored other evidence that her

daily activities have been significantly affected.”). “[P]articipation in everyday

activities of short duration, such as housework or fishing” will not preclude a

claimant from proving disability. Lewis, 125 F.3d at 1441. Instead, “[i]t is the

ability to engage in gainful employment that is the key, not whether a Plaintiff can

perform chores or drive short distances.” Early v. Astrue, 481 F. Supp. 2d 1233,

1239 (N.D. Ala. 2007); see Flynn v. Heckler, 768 F.2d 1273, 1275 (11th Cir. 1985)

(claimant who “read[s], watch[es] television, embroider[s], attend[s] church, and

drive[s] an automobile short distances . . . . performs housework for herself and her

husband, and accomplishes other light duties in the home” still can suffer from a

severe impairment).



                                         19
      The ALJ’s description of Ms. Harris’s daily activities is incomplete. For

example, in January of 2015, Dr. Summerlin reported that Ms. Harris could:

      bathe herself but has difficulty putting on socks and shoes. She does
      light cooking activities as long as she can sit down. She does not
      clean[]. She can drive short distances and get a few groceries but
      reports that she is no longer able to walk through Wal-Mart.

(Doc. 7-9, p. 4). During the administrative hearing, Ms. Harris testified that she

can drive for 20 minutes, but then must get out of the vehicle. (Doc. 7-3, p. 42).

Ms. Harris explained that pain prevents her from doing much at home. (Doc. 7-3,

p. 42). Ms. Harris stated that when she can manage to do a single load of laundry,

she has to lie down to avoid leg pain. (Doc. 7-3, p. 42). Ms. Harris indicated she

is able to cook in an oven, but not on the stove because standing hurts her back.

(Doc. 7-3, p. 43).

      The ALJ’s discussion of Ms. Harris’s daily activities does not include these

limitations. Consequently, on remand, the ALJ must consider all of the evidence

concerning Ms. Harris’s daily activities.

V.    CONCLUSION

      The Court remands the Commissioner’s decision for further administrative

proceedings consistent with this memorandum opinion.




                                            20
DONE this 15th day of February, 2019.


                           _________________________________
                           MADELINE HUGHES HAIKALA
                           UNITED STATES DISTRICT JUDGE




                               21
